DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-22 is the inclusion of the limitation of a liquid discharge head that includes a connecting channel that connects a plurality of first and second individual channels to one another, wherein the connecting channel is arranged side by side and includes a common connecting channel, which communicates to the plurality of first and second individual channels and does not connect to a liquid supply source, wherein the common connecting channel further includes first and second individual connecting channels, which connects the first and second individual channels with the common connecting channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. (2019/0299619) to Katayama et al. (hereinafter Katayama et al.).
Regarding Claim 1, Katayama et al. further teaches a liquid discharging head (1/1101, Figs. 3, 11) comprising: a first individual channel row (20a/120, Figs. 3, 11) including a plurality of first individual channels (20a) which are aligned in a first direction and in which a plurality of first nozzles (21/21a, Figs. 3, 11) are opened, respectively [Paragraphs 0003, 0035, 0124 , see Figs. 3, 11]; a second individual channel row (20b/120, Figs. 3, 11) including a plurality of second individual channels (20b) which are aligned in the first direction and in which a plurality of second nozzles (21/21b, Figs. 3, 11) are opened, respectively [Paragraphs 0003, 0035, 0124, see Figs. 3, 11]; a first common channel (22, Figs. 3, 11) extending in the first direction, connected to the plurality of first individual channels (20a/120), and having a first connecting part connectable to a liquid supply source (30, Figs. 3, 11) [Paragraphs 0003, 0035, 0043, 0124, see Figs. 3, 11]; a second common channel (22) extending in the first direction, connected to the plurality of second individual channels (20b/120), and having a second connecting part connectable to the liquid supply source (30) [Paragraphs 0003, 0035, 0043, 0124, see Figs. 3, 11].
Katayama et al. fails to teach a connecting channel arranged side by side with respect to the first and second individual channel rows in a second direction orthogonal to the first direction, and connecting the plurality of first individual channels and the plurality of second individual channels to one another, the connecting channel including: a common connecting channel which does not have a connecting part with respect to the liquid supply source and which is communicated with the plurality of first individual channels and the plurality of second individual channels; a plurality of first individual connecting channels which correspond to the plurality of first individual channels, respectively, and each of which connects one of the plurality of first individual channels to the common connecting channel; and a plurality of second individual connecting channels which correspond to the plurality of second individual channels, respectively, and each of which connects one of the plurality of second individual channels to the common connecting channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853